          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 1 of 23


 1   David Simantob, Esq., SBN 155790
        Email: David.Simantob@wilsonelser.com
 2
     Lilian M. Khanjian, Esq., SBN 259015
 3      Email: Lilian.Khanjian@wilsonelser.com
     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
 4
     555 South Flower Street, Suite 2900
 5   Los Angeles, CA 90071-2407
     Telephone: 213.443.5100
 6
     Facsimile: 213.443.5101
 7
     Attorneys for Plaintiff Hartford Underwriters Insurance Company
 8
                               UNITED STATES DISTRICT COURT
 9
10    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

11
12   HARTFORD UNDERWRITERS                          CASE NO.
     INSURANCE COMPANY,
13                                                  COMPLAINT FOR
14                                 Plaintiff,       DECLARATORY RELIEF

15                     vs.
16
     ROBINHOOD MARKETS INC., a
17   Delaware corporation; ROBINHOOD
     FINANCIAL, LLC, a Delaware limited
18   liability company,
19
                                   Defendants.
20
21           Plaintiff Hartford Underwriters Insurance Company (“Hartford”) hereby
22   makes its Complaint for Declaratory Relief against Defendants Robinhood Markets
23   Inc. and Robinhood Financial, LLC (collectively, “Defendants”) and alleges as
24   follows:
25                                        INTRODUCTION
26           1.        Hartford brings this action for a declaration that it has no duty to
27   defend or indemnify Defendants in the putative class action entitled Isaac Gordon,
28   an individual, and all those similarly situated, v. Robinhood Financial, LLC and
                                                   1
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 2 of 23


 1   Robinhood Markets, Inc., Superior Court of Washington, County of Spokane, Case
 2   No. 1920457432 (“Underlying Action”) pursuant to the policies which it issued to
 3   Robinhood Markets Inc.
 4                                         THE PARTIES
 5           2.        Hartford is now and was at all relevant times a corporation formed
 6   under the laws of the State of Connecticut, with its principal place of business in
 7   Hartford, Connecticut. At all times mentioned in this Complaint, Hartford has been
 8   authorized to do business in the State of California.
 9           3.        Robinhood Markets is a company incorporated in State of Delaware
10   with its principal place of business in Menlo Park, California. Robinhood Markets
11   is headquartered in Menlo Park, California.
12           4.        Robinhood Financial is a Delaware limited liability company with its
13   principal place of business in Menlo Park, California. Robinhood Financial is
14   headquartered in Menlo Park, California.
15                                JURISDICTION AND VENUE
16           5.        This is an action for declaratory relief pursuant to 28 U.S.C. § 2201
17   and Federal Rules of Civil Procedure, Rule 57 to resolve an actual controversy
18   between the parties as set forth herein. This Court has jurisdiction over this action
19   pursuant to 28 U.S.C § 1332, because there is complete diversity of citizenship
20   between Hartford, on the one hand, and Robinhood Markets and Robinhood
21   Financial, on the other hand, and there is more than $75,000 in controversy.
22           6.        Venue is proper pursuant to 28 U.S.C. § 1391(a). Venue is proper in
23   this Court pursuant to 28 U.S.C. § 1391(b), because this is a civil action in which
24   subject matter jurisdiction is founded only on diversity of citizenship and the action
25   is brought in a judicial district in California where Robinhood Markets and
26   Robinhood Financials were doing business and headquartered in at all relevant
27   times and in which the Policies were issued to Robinhood Markets.
28                                        THE POLICIES
                                                   2
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 3 of 23


 1           7.        Hartford issued Policy No. 57 SBA BG3969 to Robinhood Markets,
 2   effective from April 1, 2015 to April 1, 2016 (“2015-2016 Policy”). A true and
 3   correct copy of the 2015-2016 Policy is attached as Exhibit “A” hereto.
 4           8.        Hartford issued Policy No. 57 SBA BG3969 to Robinhood Markets,
 5   effective from April 1, 2016 to April 1, 2017 (“2016-2017 Policy”). A true and
 6   correct copy of the 2016-2017 Policy is attached as Exhibit “B” hereto.
 7           9.        Hartford issued Policy No. 57 SBA BG3969 to Robinhood Markets,
 8   effective from April 1, 2017 to April 1, 2018 (“2017-2018 Policy”). A true and
 9   correct copy of the 2017-2018 Policy is attached as Exhibit “C” hereto.
10           10.       Hartford issued Policy No. 10 SBA BG3969 to Robinhood Markets,
11   effective from April 1, 2018 to April 1, 2019 (“2018-2019 Policy”). A true and
12   correct copy of the 2018-2019 Policy is attached as Exhibit “D” hereto.
13           11.       Hartford issued Policy No. 57 SBA BL5049 to Robinhood Markets,
14   effective from April 1, 2019 to April 1, 2020 (“2019-2020 Policy”). A true and
15   correct copy of the 2019-2020 Policy is attached as Exhibit “E” hereto.
16           12.       The 2015-2016 Policy, the 2016-2017 Policy, the 2017-2018 Policy,
17   the 2018-2019 Policy and the 2019-2020 Policy shall be collectively referred to
18   herein as “the Policies”. The Policies contain the same relevant language.
19           13.       The Policies contain Business Liability Coverage Form [Form SS 00
20   08 04 05], which provides in pertinent part as follows:
21           BUSINESS LIABILITY COVERAGE FORM
22           A. COVERAGES
23
                   1. BUSINESS LIABILITY COVERAGE (BODILY INJURY,
24                    PROPERTY DAMAGE, PERSONAL AND ADVERTISING
                      INJURY)
25
26                     Insuring Agreement
27                     a.   We will pay those sums that the insured becomes legally
                            obligated to pay as damages because of "bodily injury",
28
                            "property damage" or "personal and advertising injury" to
                                                   3
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 4 of 23


 1                          which this insurance applies. We will have the right and
                            duty to defend the insured against any "suit" seeking those
 2
                            damages. However, we will have no duty to defend the
 3                          insured against any "suit" seeking damages for "bodily
                            injury", "property damage" or "personal and advertising
 4
                            injury" to which this insurance does not apply. . . .
 5
                                                ***
 6
                       b.   This insurance applies:
 7
 8                          (1)   To “bodily injury” and “property damage” only if:
 9                                              ***
10                                (b)   The “bodily injury” or “property damage”
11                                      occurs during the policy period; . . . .
12                          (2)   To "personal and advertising injury" caused by an
                                  offense arising out of your business, but only if the
13
                                  offense was committed in the "coverage territory"
14                                during the policy period.
15                                              ***
16
             B.        EXCLUSIONS
17
                       1.   Applicable To Business Liability Coverage
18
19                          This insurance does not apply to:

20                                             ***
21                          p.    Personal and Advertising Injury
22                                “Personal and advertising injury”:
23                                             ***
24                                (2) Arising out of oral, written or electronic
                                  publication of material whose first publication took
25                                place before the beginning of the policy period;
26                                              ***
27                                (11) Arising out of the violation of a person's right
28                                of privacy created by any state or federal act.
                                                   4
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 5 of 23


 1                              However, this exclusion does not apply to liability
                                for damages that the insured would have in the
 2
                                absence of such state or federal act;
 3
                                               ***
 4
                                (15)1 Arising out of any access to or disclosure of
 5
                                any person's or organization's confidential or
 6                              personal information, including patents, trade
                                secrets, processing methods, customer lists, financial
 7
                                information, credit card information, health
 8                              information or any other type of nonpublic
                                information. This exclusion applies even if damages
 9
                                are claimed for notification costs, credit monitoring
10                              expenses, forensic expenses, public relations
                                expenses or any other loss, cost or expense incurred
11
                                by you or others arising out of any access to or
12                              disclosure of any person's or organization's
13                              confidential or personal information.

14                                             ***
15                       q.2    Access Or Disclosure Of Confidential Or
16                              Personal Information And Data-related Liability

17                              (1) Damages, other than damages because of
                                "personal and advertising injury", arising out of any
18                              access to or disclosure of any person's or
19                              organization's confidential or personal information,
                                including patents, trade secrets, processing
20                              methods, customer lists, financial      information,
21                              credit card information, health information or any
                                other type of nonpublic information; or
22
23                              (2) Damages arising out of the loss of, loss of use
                                of, damage to, corruption of, inability to access, or
24                              inability to manipulate electronic data.
25                              This exclusion applies even if damages are claimed
26
     1
27     As added by “Business Liability Coverage Form Amendatory Endorsement”, Form SS 00 60 09
     15.
     2
28     As added by “Business Liability Coverage Form Amendatory Endorsement”, Form SS 00 60 09
     15.
                                                5
                               COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 6 of 23


 1                           for notification costs, credit monitoring expenses,
                             forensic expenses, public relations expenses or any
 2
                             other loss, cost or expense incurred by you or others
 3                           arising out of that which is described in Paragraph
                             (1) or (2) above.
 4
 5                                         ***
 6                           As used in this exclusion, electronic data means
                             information, facts or computer programs stored as or
 7
                             on, created or used on, or transmitted to or from
 8                           computer software (including systems and
                             applications software), on hard or floppy disks, CD-
 9
                             ROMs, tapes, drives, cells, data processing devices
10                           or any other repositories of computer software
                             which are used with electronically controlled
11
                             equipment. The term computer programs, referred to
12                           in the foregoing description of electronic data,
13                           means a set of related electronic instructions which
                             direct the operations and functions of a computer or
14                           device connected to it, which enable the computer or
15                           device to receive, process, store, retrieve or send
                             data.
16
                                           ***
17
18                     t.    Violation Of Statutes That Govern E-Mails, Fax,
                             Phone Calls Or Other Methods Of Sending
19                           Material Or Information
20                           “Bodily injury”, “property damage”, or “personal
21                           and advertising injury” arising directly or indirectly
                             out of any action or omission that violates or is
22                           alleged to violate:
23
                             (1) The Telephone Consumer Protection Act
24                           (TCPA), including any amendment of or addition to
25                           such law;

26                           (2) The CAN-SPAM Act of 2003, including any
                             amendment of or addition to such law; or
27
28                           (3)   Any statute, ordinance or regulation, other
                                              6
                             COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 7 of 23


 1                                 than the TCPA or CAN-SPAM Act of 2003, that
                                   prohibits or limits the sending, transmitting,
 2
                                   communicating or distribution of material or
 3                                 information.
 4                                                ***
 5
             G.        LIABILITY AND MEDICAL EXPENSES DEFINITIONS
 6
                                                  ***
 7
                       5. "Bodily injury" means physical:
 8
 9                           a.    Injury;
10                           b.    Sickness; or
11                           c.    Disease
12
                             sustained by a person and, if arising out of the above,
13                           mental anguish or death at any time.
14                                                ***
15
                       17.3 “Personal and advertising injury” means injury,
16                     including consequential "bodily injury", arising out of one or
17                     more of the following offenses:
                             a.    False arrest, detention or imprisonment;
18
                             b.    Malicious prosecution;
19
                             c.    The wrongful eviction from, wrongful entry into, or
20                           invasion of the right of private occupancy of a room,
21                           dwelling or premises that a person occupies, committed by
                             or on behalf of its owner, landlord or lessor;
22
                             d.    Oral, written or electronic publication of material
23                           that slanders or libels a person or organization or
24                           disparages a person's or organization's goods, products or
                             services;
25
                             However, paragraphs a., b., c. and d. do not include such
26                           offenses if arising out of or in any way related to,
                             mortgage, lien, mortgage servicing or lien servicing
27
     3
28    As modified by the “Limitation Of Coverage Personal And Advertising Injury - Financial
     Services” Endorsement, Form SS 50 70 09 15.
                                                    7
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 8 of 23


 1                        operations conducted by or on behalf of the insured,
                          including but not limited to:
 2
                                 (1) The restructure, termination, transfer or
 3                               collection of any loan, lease or extension of credit;
 4                               or
 5                               (2)    The repossession or foreclosure of property;
 6
                          e.     Oral, written or electronic publication of material
 7
                          that violates a person's right of privacy;
 8                               However, paragraph e. does not include any offense
 9                               when alleged, charged or suffered by a "customer”;
10                        f.    Copying, in your "advertisement", a person's or
                          organization's   "advertising idea"   or   style   of
11                        "advertisement";
12                        g.     Infringement of copyright, slogan, or title of any
13                        literary or artistic work, in your "advertisement"; or

14                                              ***

15                        "Customer"4 means a person, corporation, partnership or
                          other entity, which:
16
                                 a.     Is applying for, or requesting, the insured's
17                                      products or services;
18                               b.     Has applied for, or has requested, the
19                                      insured's products or services;
                                 c.     Is presently using the insured's products or
20
                                        services; or
21                               d.     Has used the insured's products or services,
22                               and who makes a claim or brings a "suit" which
                                 arises out of, or is in any way related to, any of the
23                               above.
24
25                               "Customer" includes the spouse, child, parent,
                                 brother or sister of that person or entity who makes
26                               such a claim or "suit".
27
     4
28    Endorsement, Form SS 50 70 09 15, “Limitation Of Coverage Personal And Advertising Injury -
     Financial Services” adds the “customer” definition.
                                                 8
                                COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
          Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 9 of 23


 1                                                ***
 2                     20.   "Property damage" means:
 3                           a.     Physical injury to tangible property, including all
 4                           resulting loss of use of that property. All such loss of use
                             shall be deemed to occur at the time of the physical injury
 5                           that caused it; or
 6                           b.    Loss of use of tangible property that is not
                             physically injured. All such loss of use shall be deemed to
 7
                             occur at the time of "occurrence" that caused it.
 8                           As used in this definition, "electronic data" is not tangible
 9                           property.
10                                                ***
11           14.       The 2018-2019 Policy and the 2019-2020 Policy contain “Umbrella
12   Liability Provisions” (Form SX8002 04/05), which provides in pertinent part as
13   follows:
14           SECTION I - COVERAGES
15           INSURING AGREEMENTS
16           A. Umbrella Liability Insurance
17                     1.    We will pay those sums that the "insured" becomes legally
                             obligated to pay as "damages" in excess of the "underlying
18
                             insurance" or of the "self-insured retention" when no
19                           "underlying insurance" applies, because of "bodily injury",
20                           "property damage" or "personal and advertising injury" to which
                             this insurance applies caused by an "occurrence"….
21
22                                                ***

23                     2.    This insurance applies to "bodily injury", "property damage" or
                             "personal and advertising injury" only if:
24
25                           a.    The “bodily injury”, "property damage" or "personal and
                                   advertising injury" occurs during the "policy period"….
26
27                                                             ***
             B. EXCLUSIONS
28
                                                    9
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 10 of 23


 1                     This policy does not apply to:
 2
                       4. Personal and Advertising Injury5
 3
                         This policy does not apply to "personal and advertising injury".
 4
 5                        EXCEPTION
 6
                       This exclusion does not apply to the extent that coverage for such
 7                     “personal and advertising injury” is provided by "underlying
                       insurance", but in no event shall any "personal and advertising injury"
 8
                       coverage provided under this policy apply to any claim or “suit” to
 9                     which “underlying insurance” does not apply. Any coverage restored
                       by this EXCEPTION applies only to the extent that such coverage
10
                       provided by the “underlying insurance” is maintained having limits as
11                     set forth in the Schedule of Underlying Insurance Policies.
12                                                             ***

13                     “Access Or Disclosure Of Confidential Or Personal Information
14                     And Data Related Liability- With Limited Bodily Injury
                       Exception” Endorsement
15                                                      ***
16
                       This insurance does not apply to:
17
18                     Access Or Disclosure Of Confidential Or Personal Information6

19                     "Personal and advertising injury" arising out of any access to or
20                     disclosure of any person's or organization's confidential or personal
                       information, including patents, trade secrets, processing methods,
21                     customer lists, financial information, credit card information, health
22                     information or any other type of nonpublic information.

23                     This exclusion applies even if damages are claimed for notification
24                     costs, credit monitoring expenses, forensic expenses, public relations
                       expenses or any other loss, cost or expense incurred by you or others
25                     arising out of any access to or disclosure of any person's or
26
     5
27     As amended by “Following Form Endorsement – Personal And Advertising Injury”, Form SX 24
     33 06 10.
     6
28     As added by “Access Or Disclosure Of Confidential Or Personal Information And Data Related
     Liability- With Limited Bodily Injury Exception” Endorsement, Form SX 23 15 12 15.
                                                    10
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 11 of 23


 1                     organization's confidential or personal information.
 2
                                                               ***
 3
                       22. Access Or Disclosure Of Confidential Or Personal Information
 4
                       And Data-related Liability7
 5
                       Damages arising out of:
 6
 7                     (1) Any access to or disclosure of any person's or organization's
                           confidential or personal information, including patents, trade
 8
                           secrets, processing methods, customer lists, financial information,
 9                         credit card information, health information or any other type of
                           nonpublic information; or
10
11                     (2) The loss of, loss of use of, damage to, corruption of, inability to
12                         access, or inability to manipulate electronic data.
                           This exclusion applies even if damages are claimed for notification
13                         costs, credit monitoring expenses, forensic expenses, public
14                         relations expenses or any other loss, cost or expense incurred by
                           you or others arising out of that which is described in Paragraph (1)
15                         or (2) above.
16
                          However, unless Paragraph (1) above applies, this exclusion does
17                        not apply to damages because of "bodily injury”.
18
                          As used in this exclusion, electronic data means information, facts
19                        or programs stored as or on, created or used on, or transmitted to or
20                        from computer software, including systems and applications
                          software, hard or floppy disks, CD-ROMs, tapes, drives, cells, data
21                        processing devices or any other media which are used with
22                        electronically controlled equipment.

23                                                             ***
24
                       24. Violation Of Statutes That Govern E-Mails, Fax, Phone Calls
25                     Or Other Methods Of Sending Material Or Information
26
                       "Bodily injury", "property damage", or "personal and advertising
27
     7
28    As modified by “Access Or Disclosure Of Confidential Or Personal Information And Data
     Related Liability- With Limited Bodily Injury Exception” Endorsement, Form SX 23 15 12 15.
                                                    11
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 12 of 23


 1                     injury" arising directly or indirectly out of any action or omission that
                       violates or is alleged to violate:
 2
 3                     a.     The Telephone Consumer Protection Act (TCPA), including any
                       amendment of or addition to such law;
 4
                       b.     The CAN-SPAM Act of 2003, including any amendment of or
 5                     addition to such law; or
                       c.     Any statute, ordinance or regulation, other than the TCPA or
 6
                       CAN-SPAM Act of 2003, that prohibits or limits the sending,
 7                     transmitting, communicating or distribution of material or information.
 8
                                                       ***
 9           SECTION VII – DEFINITIONS
10
             Except as otherwise provided in this section or amended by endorsement, the
11           words or phrases that appear in quotation marks within this policy shall
12           follow the definitions of the applicable "underlying insurance" policy.

13                                                     ***
14
             D.        "Damages" means a monetary award, monetary settlement or
15                     monetary judgment. "Damages" include prejudgment interest awarded
16                     against the "insured" on that part of the judgment we pay.

17                     The following are not considered "damages" and are not covered by
18                     this policy:

19                     1.     Fines, penalties, sanctions or taxes;
20                     2.     Attorney's fees and costs associated with any non-monetary
                       relief awarded against the "insured"; or
21
22                     3. Any monetary award, monetary settlement or monetary judgment
                       for which insurance is prohibited by the law(s) applicable to the
23                     construction of this policy.
24                                                  ***

25                     F.    "Occurrence" means:
26
                                                  ***
27
                             2.    With respect to "personal and advertising injury", an
28
                             offense described in one of the numbered subdivisions of that
                                                    12
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 13 of 23


 1                          definition in the "underlying insurance".
 2
                                                      ***
 3
                                           THE CLAIM
 4
               15.     On October 29, 2019, the Underlying Action was filed, naming
 5
     Robinhood Financial and Robinhood Markets as defendants. A true and correct
 6
     copy of the Complaint in the Underlying Action (“Complaint”) is attached as
 7
     Exhibit “F” hereto.
 8
               16.     The Underlying Action was brought as a putative class action by
 9
     plaintiff Isaac Gordon on behalf of himself and all those similarly situated
10
     (“Gordon”). Gordon alleges he is a Washington individual who regularly uses a
11
     cellular telephone or similar device with the capacity to send and receive
12
     transmissions of electronic text messages. (Exh. “F” hereto, Complaint, ¶ 5.2.) The
13
     Underlying Action alleges that the Defendants operate an online investment
14
     brokerage service and conduct related business activities serving consumers,
15
     businesses, and other organizations throughout Washington and the United States.
16
     (Exh. “F”, Complaint, ¶ 5.3.)        The Underlying Action alleges that Defendants
17
     regularly initiate or assist in the transmission of electronic text messages promoting
18
     its commercial brand and services through its “refer-a-friend” (RAF) program, for
19
     which it originates, formulates, composes, and initiates electronic commercial text
20
     messages to be transmitted to third-party recipients by its existing users. (Exh. “F”,
21
     Complaint, ¶ 5.4.) The Underlying Action alleges that Defendants do not obtain
22
     targeted recipients’ clear and affirmative consent to receive the Defendants’
23
     commercial electronic text messages prior to initiating or assisting in the
24
     transmission of such messages to those recipients (Exh. “F” hereto, Complaint,
25
     ¶ 5.5.)
26
               17.     In July 2019, Gordon alleges to have received an unsolicited
27
     commercial electronic text message promoting the Defendants' brand and services
28
                                                   13
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 14 of 23


 1   which he alleges was initiated or assisted by the Defendants. (Exh. “F”, Complaint,
 2   ¶¶ 5.6, 5.7.) Gordon alleges that the unsolicited commercial electronic text message
 3   invited him to sign up for the Defendants’ online brokerage services, promising
 4   special incentives for doing so. (Exh. “F”, Complaint, ¶ 5.8.) Gordon alleges that
 5   the text message did not include an “opt-out” or “stop” option enabling the recipient
 6   to preclude further unsolicited commercial electronic text messages. (Exh. “F”,
 7   Complaint, ¶ 5.9.)        Gordon alleges he did not consent to receive commercial
 8   electronic text messages from the Defendants. (Exh. “F”, Complaint, ¶ 5.10.)
 9           18.       The Underlying Action alleges that in the four years prior to the
10   transmission of the first unsolicited commercial electronic text message to Gordon,
11   through the date of the filing of the Underlying Action, the Defendants have
12   initiated or assisted in the transmission of unsolicited commercial electronic text
13   messages to hundreds of Washington recipients without first obtaining those
14   recipients’ clear and affirmative consent. (Exh. “F”, Complaint, ¶ 5.22.)
15           19.       As a result of the Defendants' actions and omissions, Gordon alleges
16    that he and members of the putative class have suffered injuries-in-fact, including
17    invasions of privacy, intrusion upon and occupation of the capacity of recipients'
18    telephones or other devices and chattels, and wasted time and attention in tending
19    to unsolicited and unwanted junk text messages. (Exh. “F”, Complaint, ¶ 5.23.)
20    Gordon alleges that he and members of the putative class are entitled to recover
21    statutory damages of at least $500 for each of the Defendants’ violations, plus
22    actual damages, costs and fees as provided by applicable statutes. (Exh. “F”,
23    Complaint, ¶ 5.24.)
24           20.       The Underlying Action asserts a single cause of action against
25    Defendants for Violation of Washington’s Consumer Protection Act (“CPA”),
26    Revised Code of Washington (RCW) 19.86, et seq.
27           21.       The Underlying Action alleges that the Defendants engaged in unfair
28    acts and practices in the conduct of trade or commerce in a manner that offended
                                                   14
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 15 of 23


 1    the public interest and caused injury to Gordon and actually injured, has the
 2    capacity to injure, or had the capacity to injure other persons. (Exh. “F”,
 3    Complaint, ¶ 6.3.) The Underlying Action alleges that the actions and omissions
 4    of the Defendants violated RCW 19.86, et seq. (Exh. “F”, Complaint, ¶ 6.4.)
 5           22.       The Underlying Action alleges that the Defendants initiated or assisted
 6    in the transmission of one or more unsolicited commercial electronic text messages
 7    to Gordon and putative class members without first obtaining those recipients'
 8    clear and affirmative consent to receive such messages. (Exh. “F”, Complaint,
 9    ¶ 6.6.)      The Underlying Action alleges that the actions and omissions of the
10    Defendants violated RCW 19.190.060(1). (Exh. “F”, Complaint, ¶ 6.7.)
11           23.       As a result of the Defendants' actions and omissions, and pursuant to
12   RCW 19.19.040(1), Gordon alleges that he and members of the putative class are
13   each entitled to recover $500, plus exemplary damages of $1,000, plus costs and
14   reasonable attorneys' fees for each CEMA violation committed by the Defendants.
15   (Exh. “F”, Complaint, ¶¶ 6.11 and 6.12.)
16           24.       Gordon seeks the following relief in the Underlying Action:
17                        a. Declaring that the Underlying Action is properly maintainable as
18                           a Class action and certifying Gordon as Class representative and
19                           Kirk D. Miller of Kirk D. Miller, PS, and Brian G. Cameron and
20                           Shayne J. Sutherland of Cameron Sutherland, PLLC, as Class
21                           Counsel; (Exh. “F”, Complaint, ¶ 7.1.)
22                        b. Awarding Gordon and the Class actual and statutory damages,
23                           costs, and fees pursuant to RCW 19.190.040(1) and RCW
24                           19.86.090; (Exh. “F”, Complaint, ¶ 7.2.)
25                        c. Awarding treble damages pursuant to RCW 19.86.090; (Exh.
26                           “F”, Complaint, ¶ 7.3.)
27                        d. Granting injunctive relief prohibiting the Defendants from
28                           initiating or assisting in the transmission of unsolicited
                                                    15
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 16 of 23


 1                           commercial electronic text messages without first obtaining
 2                           targeted recipients' clear, affirmative, and express written
 3                           consent to receive such messages; (Exh. “F”, Complaint, ¶ 7.4.)
 4                        e. Granting declaratory relief finding that the Defendants' conduct
 5                           violated Washington’s CEMA and CPA; (Exh. “F”, Complaint,
 6                           ¶ 7.5.)
 7                        f. Awarding Gordon his costs in this action, including reasonable
 8                           attorneys’ fees and expenses; (Exh. “F”, Complaint, ¶ 7.6.) and
 9                        g. Awarding Gordon and the Class such other and further relief as
10                           the Court may deem just and proper. (Exh. “F”, Complaint,
11                           ¶ 7.7.)
12           25.       On or about October 30, 2019, Robinhood Markets tendered the
13   Underlying Action to Hartford for defense and indemnity.
14                                     FIRST CAUSE OF ACTION
15                        (For Declaratory Relief Re: No Duty to Defend)
16           26.       Hartford hereby incorporates and re-alleges the allegations in each of
17   the foregoing paragraphs as if fully set forth herein.
18           27.       There exists a genuine and bona fide dispute and an actual controversy
19   and disagreement between Hartford and Defendants regarding whether Hartford has
20   a duty to defend Defendants in connection with the Underlying Action.
21           28.       Hartford is informed and believes and thereon alleges that Defendants
22   contend that Hartford has a duty to defend Defendants in connection with the
23   Underlying Action under the Policies.
24           29.       Hartford contends that the Policies do not provide coverage for the
25   defense of Defendants in the Underlying Action.
26           30.       In accordance with the insuring agreements, provisions, terms,
27   conditions, exclusions, and endorsements of the Policies, Hartford has no duty to
28   defend Defendants in the Underlying Action under the Policies or applicable law, in
                                                    16
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 17 of 23


 1   whole or in part, for the following reasons:
 2                     a.   The Underlying Action does not allege any “bodily injury” as
 3                          that term is defined by the Policies;
 4                     b.   The Underlying Action does not allege any “property damage”
 5                          as that term is defined by the Policies;
 6                     c.   The Underlying Action does not allege any enumerated
 7                          “personal and advertising injury” offense as defined by the
 8                          Policies;
 9                     d.   The respective “Violation of Statutes That Govern E-Mails, Fax,
10                          Phone Calls or Other Methods of Sending Material or
11                          Information” exclusions in the Primary and Excess Policies bars
12                          coverage for any alleged “bodily injury” arising directly or
13                          indirectly out of any action or omission that violates or is
14                          alleged to violate the TCPA including any amendment of or
15                          addition to such law;
16                     e.   The respective “Violation of Statutes That Govern E-Mails, Fax,
17                          Phone Calls or Other Methods of Sending Material or
18                          Information” exclusions in the Primary and Excess Policies bars
19                          coverage for any alleged “property damage” arising directly or
20                          indirectly out of any action or omission that violates or is
21                          alleged to violate the TCPA including any amendment of or
22                          addition to such law;
23                     f.   The respective “Violation of Statutes That Govern E-Mails, Fax,
24                          Phone Calls or Other Methods of Sending Material or
25                          Information” exclusions in the Primary and Excess Policies bars
26                          coverage for    any alleged “personal and advertising injury”
27                          arising directly or indirectly out of any action or omission that
28                          violates or is alleged to violate the TCPA;
                                                   17
                                  COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 18 of 23


 1                     g.      The “Personal and Advertising Injury” exclusion precludes
 2                             coverage for “personal and advertising injury” arising out of the
 3                             violation of a person's right of privacy created by any state or
 4                             federal act;
 5                          h. The “Personal and Advertising Injury” exclusion precludes
 6                             coverage for “personal and advertising injury” arising out of any
 7                             access to or disclosure of any person's or organization's
 8                             confidential or personal information;
 9                          i. The “Access Or Disclosure Of Confidential Or Personal
10                             Information And Data-related Liability” exclusion in the
11                             Primary Policies precludes coverage for damages, other than
12                             damages because of "personal and advertising injury", arising
13                             out of any “access to or disclosure of any person's or
14                             organization's confidential or personal information”;
15                          j. The “Access Or Disclosure Of Confidential Or Personal
16                             Information And Data-related Liability” exclusion in the
17                             Primary Policies precludes coverage for damages arising out of
18                             “the loss of, loss of use of, damage to, corruption of, inability to
19                             access, or inability to manipulate electronic data”;
20                          k. No coverage is afforded for the Underlying Action under the
21                             Excess Policies to the extent the applicable limits of the Primary
22                             Policies have not been exhausted;
23                          l. No coverage is afforded for the Underlying Action to the extent
24                             it does not seek “damages” under the Policies;
25                          m. No coverage is afforded for the Underlying Action under the
26                             Excess Policies for any "bodily injury", "property damage", or
27                             "personal and advertising injury" arising directly or indirectly
28                             out of any action or omission that violates or is alleged to violate
                                                      18
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 19 of 23


 1                           the TCPA, including any amendment of or addition to such law;
 2                        n. The “Access Or Disclosure Of Confidential Or Personal
 3                           Information” Exclusion in the Excess Policies precludes
 4                           coverage for "personal and advertising injury" arising out of any
 5                           access to or disclosure of any person's or organization's
 6                           confidential or personal information;
 7                        o. The “Personal and Advertising Injury” exclusion in the Excess
 8                           Policies precludes coverage for “personal and advertising
 9                           injury” arising out of any access to or disclosure of any person's
10                           or organization's confidential or personal information; and,
11                        p. No coverage is afforded to any Defendant which is not an
12                           Insured under the Policies.
13           31.       Hartford also relies upon all additional terms, definitions, exclusions,
14   conditions, and endorsements in the Policies not specifically identified herein that
15   potentially limit or preclude coverage for the duty to defend the Defendants under
16   the Policies for the Underlying Action.
17           32.       Hartford seeks a declaration from this Court that Hartford has no
18   obligation to defend the Defendants in the Underlying Action pursuant to the
19   Policies.
20                                    SECOND CAUSE OF ACTION
21                            (For Declaratory Relief Re: No Duty to Indemnify)
22           33.       Hartford hereby incorporates and re-alleges the allegations in each of
23   the foregoing paragraphs as if fully set forth herein.
24           34.       There exists a genuine and bona fide dispute and an actual controversy
25   and disagreement between Hartford and Defendants regarding whether Hartford has
26   a duty to indemnify Defendants in connection with the Underlying Action.
27           35.       Hartford is informed and believes and thereon alleges that Defendants
28   contend that Hartford has a duty to indemnify Defendants in connection with the
                                                    19
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 20 of 23


 1   Underlying Action under the Policies.
 2           36.       Hartford contends that the Policies do not provide coverage for the
 3   indemnity of Defendants in the Underlying Action.
 4           37.       In accordance with the insuring agreements, provisions, terms,
 5   conditions, exclusions, and endorsements of the Policies, Hartford has no duty to
 6   indemnify Defendants in the Underlying Action under the Policies or applicable
 7   law, in whole or in part, for the following reasons:
 8                     a.    The Underlying Action does not allege any “bodily injury” as
 9                           that term is defined by the Policies;
10                     b.    The Underlying Action does not allege any “property damage”
11                           as that term is defined by the Policies;
12                     c.    The Underlying Action does not allege any “personal and
13                           advertising injury” offense as defined by the Policies;
14                     d.    The respective “Violation of Statutes That Govern E-Mails, Fax,
15                           Phone Calls or Other Methods of Sending Material or
16                           Information” exclusions in the Primary and Excess Policies bars
17                           coverage for any alleged “bodily injury” arising directly or
18                           indirectly out of any action or omission that violates or is
19                           alleged to violate the TCPA including any amendment of or
20                           addition to such law;
21                     e.    The respective “Violation of Statutes That Govern E-Mails, Fax,
22                           Phone Calls or Other Methods of Sending Material or
23                           Information” exclusions in the Primary and Excess Policies bars
24                           coverage for any alleged “property damage” arising directly or
25                           indirectly out of any action or omission that violates or is
26                           alleged to violate the TCPA including any amendment of or
27                           addition to such law;
28                     f.    The respective “Violation of Statutes That Govern E-Mails, Fax,
                                                    20
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 21 of 23


 1                             Phone Calls or Other Methods of Sending Material or
 2                             Information” exclusions in the Primary and Excess Policies bars
 3                             coverage for    any alleged “personal and advertising injury”
 4                             arising directly or indirectly out of any action or omission that
 5                             violates or is alleged to violate the TCPA;
 6                     g.      The “Personal and Advertising Injury” exclusion precludes
 7                             coverage for “personal and advertising injury” arising out of the
 8                             violation of a person's right of privacy created by any state or
 9                             federal act;
10                          h. The “Personal and Advertising Injury” exclusion precludes
11                             coverage for “personal and advertising injury” arising out of any
12                             access to or disclosure of any person's or organization's
13                             confidential or personal information;
14                          i. The “Access Or Disclosure Of Confidential Or Personal
15                             Information And Data-related Liability” exclusion in the
16                             Primary Policies precludes coverage for damages, other than
17                             damages because of "personal and advertising injury", arising
18                             out of any “access to or disclosure of any person's or
19                             organization's confidential or personal information”;
20                          j. The “Access Or Disclosure Of Confidential Or Personal
21                             Information And Data-related Liability” exclusion in the
22                             Primary Policies precludes coverage for damages arising out of
23                             “the loss of, loss of use of, damage to, corruption of, inability to
24                             access, or inability to manipulate electronic data”;
25                          k. No coverage is afforded for the Underlying Action under the
26                             Excess Policies to the extent the applicable limits of the Primary
27                             Policies have not been exhausted;
28                          l. No coverage is afforded for the Underlying Action to the extent
                                                      21
                                     COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 22 of 23


 1                           it does not seek “damages” under the Policies;
 2                        m. No coverage is afforded for the Underlying Action under the
 3                           Excess Policies for any "bodily injury", "property damage", or
 4                           "personal and advertising injury" arising directly or indirectly
 5                           out of any action or omission that violates or is alleged to violate
 6                           the TCPA, including any amendment of or addition to such law;
 7                        n. The “Access Or Disclosure Of Confidential Or Personal
 8                           Information” Exclusion in the Excess Policies precludes
 9                           coverage for "personal and advertising injury" arising out of any
10                           access to or disclosure of any person's or organization's
11                           confidential or personal information;
12                        o. The “Personal and Advertising Injury” exclusion in the Excess
13                           Policies precludes coverage for “personal and advertising
14                           injury” arising out of any access to or disclosure of any person's
15                           or organization's confidential or personal information; and,
16                        p. No coverage is afforded to any Defendant which is not an
17                           Insured under the Policies.
18           38.       Hartford also relies upon all additional terms, definitions, exclusions,
19   conditions, and endorsements in the Policies not specifically identified herein that
20   potentially limit or preclude coverage for the duty to indemnify Defendants under
21   the Policies for the Underlying Action.
22           39.       Hartford seeks a declaration from this Court that Hartford has no
23   obligation to indemnify Defendants in the Underlying Action pursuant to the
24   Policies.
25                                             PRAYER
26           WHEREFORE, Hartford prays for judgment against Defendants as follows:
27           1.        That the Court determine, decree, and adjudge that Hartford is entitled
28                     to a declaration that it has no duty to defend Defendants in the
                                                    22
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
         Case 4:19-cv-08390-KAW Document 1 Filed 12/23/19 Page 23 of 23


 1                     Underlying Action under the Policies;
 2           2.        That the Court determine, decree, and adjudge that Hartford is entitled
 3                     to a declaration that it has no duty to indemnify Defendants in the
 4                     Underlying Action under the Policies;
 5           3.        For attorneys’ fees and costs;
 6           4.        For costs of suit incurred herein; and
 7           5.        For such other and further relief as the Court deems fit and proper
 8                     under the circumstances and evidence.
 9
     Dated: December 23, 2019                 WILSON ELSER MOSKOWITZ EDELMAN &
10
                                              DICKER LLP
11
12                                            By: /s/ David Simantob
13                                                David Simantob
                                                  Lilian M. Khanjian
14                                                Attorneys for Plaintiff Hartford
15                                                Underwriters Insurance Company

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    23
                                   COMPLAINT FOR DECLARATORY RELIEF

     3549478v.1
     207948620_1 LAW
